ON REHEARING
Our opinion does not hold, nor do we think it indicates as able counsel for appellant suggests, that this court undertook to weigh the evidence in this cause and failed to apply the rule that in considering whether a scintilla of evidence has been presented the reviewing court must accept adduced evidence most favorable to the plaintiff as true, and indulge such reasonable inferences as the jury was free to draw from the evidence.
All evidence adduced was considered, and taken in totality, a reasonable inference of wanton conduct was unjustified.
That part of the opinion reading, “. . . that the trial court erred in giving some five written requested charges on behalf of the defendant . . .”, should read, “. . . seven written requested charges
Opinion extended and application for rehearing overruled.
WRIGHT, P. J., and BRADLEY, J., concur.